Citation Nr: 0211768	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation, prior to 
February 19, 2002, for pedunculated warts of the face, neck 
and hands.

2.  Entitlement to an initial evaluation in excess of 10 
percent for pedunculated warts of the face, neck and hands, 
from February 19, 2002.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had honorable essentially continuous active 
service from February 1948 to December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a right foot injury and pedunculated warts of 
the face, neck and hands, each evaluated as noncompensably 
disabling, effective from September 1996.

In February 2001, the Board remanded the issues to the RO for 
further development.  Thereafter, in an April 2002 rating 
decision, the RO awarded the veteran a 10 percent rating for 
pedunculated warts of the face, neck and hands, effective 
February 19, 2002.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, pedunculated 
warts of the face, neck and hands have been shown to be no 
more than mild to moderately disfiguring and tender to the 
touch.  

2.  Throughout the rating period on appeal, the service-
connected residuals of a right foot injury have been 
manifested by subjective complaints of pain, without 
demonstration of objective abnormality.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation, prior 
to February 19, 2002, for pedunculated warts of the face, 
neck and hands, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §4.118, Diagnostic Codes 7806, 7819 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent from February 19, 2002 for pedunculated warts of the 
face, neck and hands have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §4.118, Diagnostic Codes 
7806, 7819 (2001).

3.  The criteria for a compensable initial evaluation for a 
right foot injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased ratings and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, Board remand dated 
in February 2001 and letters issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claims, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran. Service medical records and post 
service private and VA treatment reports are of record.  
There has been no identification of any outstanding records 
with regard to the veteran's claims.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Significantly, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue as in the issues on appeal, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

The veteran underwent a VA general medical examination in 
November 1996.  At that time, he reported that his wart 
condition had been nearly completely resolved by treatment, 
except for three small warts remaining on the right side of 
his neck.  Physical examination of the skin revealed 
pedunculated warts over the right anterolateral neck 
measuring from a minimum of one-eighth to a maximum of one-
half centimeter in diameter.  The veteran complained of a 
painful area of bony swelling over the dorsum of the right 
foot which tended to bother him if he wore shoes which 
irritated the area of swelling.  Physical examination of the 
right foot revealed no pain or tenderness of the area of bony 
prominence.  X-ray examination of the right foot revealed no 
bony abnormality.

The evidence of record includes the transcript of a personal 
hearing conducted at the RO in June 1998.  The veteran 
testified that at one time he had many growths on his face, 
neck and hands which had to be removed.  He indicated he 
sometimes twisted them off himself.  He reported that he 
currently had three growths on his neck which needed to be 
removed as the largest one bothered him when he wore a tie.  
The veteran also testified that he had to wear special shoes 
to avoid pressure on the top of his feet.  Reportedly, shoes 
irritate his nerves and cause fluid buildup.  He reported he 
could not wear dress shoes for very long, and that if he has 
to stand for very long at church, he takes his shoes off.  He 
indicated he had been retired since 1982 but volunteered at 
church.

Private medical reports dated in 1997 and 1998 include a 
statement from a radiologist who reported that studies which 
were done in December 1997 of the right foot reveal no 
definitely significant bone or joint abnormality, with 
particular attention towards the instep of the tarsal bones.  
The physician's records show the veteran to have diagnoses of 
diabetes and high blood pressure, and a finding of 
hypertrophic mycotic toenails and treatment for an injury to 
the right 5th toe due to an injury at work.

A private medical report dated in July 1999 indicated the 
veteran's chief complaint to be a bony prominence on the 
dorsum of his right foot, just proximal to the first 
metatarsal medial cuneiform joint.  X-rays revealed 
subluxation of the joint with dorsal displacement of the 
distal-medial corner of the medial cuneiform.  The veteran 
reported that this prevented him from wearing certain shoes 
and standing on his feet for long periods of time without 
discomfort.  X-rays also revealed what appeared to be a 
fractured Stieda's process on the posterior process of the 
talus of the right foot.  There were also some symptoms of 
posterior tibial neuritis which the examiner opined could be 
associated with the Stieda's process as well.  It was 
clinically noted the fracture did not appear to be recent.

The veteran underwent a VA examination in January 2002.  The 
examiner reviewed the veteran's claims file.  The veteran 
complained of feet problems on and off during service.  He 
had had no surgery or injections.  He suffered from pain and 
stiffness after walking a mile on level ground.  The veteran 
indicated that there was no heat, redness or pronounced 
weaknesses, but did state that there was a knot which was 
painful to palpitation.  He was not on any medications nor 
was he using foot braces, a cane, crutches or a walker.  He 
also did not have corrective shoes.  

A physical examination noted a 1.5-cm in diameter callosity 
in the superomedial aspect of the right foot, which was 
tender to palpitation.  Palpitation of the rest of the foot 
was within normal limits.  There was no limitation of 
inversion, eversion, flexion or extension in terms of range 
of motion.  There was also full toe range of motion with no 
pain to palpitation.  There were no other apparent 
callosities, breakdown or foot abnormalities, and no skin or 
vascular changes.  The veteran did walk with an antalgic 
gait.  X-rays showed no bony abnormalities.  The examiner 
concluded that the above noted findings supported the opinion 
that the veteran's right foot disability should be 
characterized as slight, as the veteran had subjective 
symptoms, but there were no objective abnormalities.

A VA skin examination was conducted in February 2002.  The 
veteran stated that he had skin problems, mainly around the 
face and neck, originally diagnosed as warts.  He stated that 
the condition recurs at different times, in an unpredictable 
variety.  He reported that when the lesions occur, they are 
treated with excision, and that they do not tend to recur at 
the same locale.  An examination revealed two lesions in the 
right neck area.  The first was bilobed, approximately 0.5 cm 
in diameter.  It was of one color, non-malignant with no 
exfoliation, crusting or drainage.  The second was more 
peduncular in nature.  It was less rounded and of variegated 
color.  It was mainly brown, with a white crusty tip.  The 
lesion did not contain any drainage, but both were tender to 
the touch.  They were approximately one and one and a half cm 
above the skin surface in terms of this pedunculation.  They 
were considered to be mild to moderately cosmetically 
disfiguring, but neither had any ulceration or was pruritic.  
The examiner stated that he would rate the severity of the 
lesions as mild to moderate.

I. Warts

As noted above, service connection has been established for 
pedunculated warts effective from September 1996.  The 
pedunculated warts of the face, neck and hands are evaluated 
as noncompensable prior to February 19, 2002, and as 10 
percent disabling from February 19, 2002.  

New growths, benign, of the skin are rated as eczema, 
dependent on the location, extent, and repugnant or otherwise 
disabling character of the manifestations.  See 38 C.F.R. § 
4.118, Diagnostic Code 7819.  A noncompensable rating 
contemplates slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent disability rating contemplates exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent disability rating contemplates constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds that a 10 percent initial rating is warranted 
prior to February 19, 2002 under Diagnostic Code 7806 based 
on the medical evidence of record for that period.  VA 
examination in November 1996 revealed the presence of three 
small warts on the right side of the neck.  A 10 percent 
rating under Diagnostic Code 7806 contemplates involvement of 
an exposed area.  The February 2002 VA examiner described the 
severity of the lesions as being mild to moderately 
disfiguring.  However, the evidence does not indicate that 
the veteran's pedunculated warts have ever constituted 
extensive lesions, or marked disfigurement to warrant a 30 
percent rating at any time.  Therefore, the Board finds that 
a 10 percent rating prior to February 19, 2002 for 
pedunculated warts of the face, neck and hands is warranted, 
but that a rating in excess of 10 percent at any time 
thereafter is not warranted. 


II. Right foot injury

The veteran's right foot injury residuals are rated under 
Diagnostic Code 5284, which concerns foot injuries.  Under 
this code, a 10 percent rating is afforded for a foot injury 
of moderate degree, a 20 percent evaluation for one of 
moderately severe degree, and a 30 percent evaluation for one 
of severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
A noncompensable evaluation is assigned in the absence of 
moderate symptoms associated with a foot injury.

On review of the medical evidence of record, the Board finds 
that the disability picture does not approximate that of a 
moderate foot disability and therefore, a compensable 
evaluation is not warranted under Diagnostic Code 5284.  The 
medical evidence indicates that the veteran's service-
connected right foot injury is primarily manifested by 
complaints of pain after prolonged periods of standing or 
walking.  Objectively, there was a 1.5-cm callosity in the 
superomedial aspect of the right foot, which was tender to 
palpitation.  Palpitation of the rest of the foot was within 
normal limits.  There was no limitation of range of motion.  
There was also full toe range of motion with no pain to 
palpitation.  The veteran did walk with an antalgic gait, but 
X-ray examination was negative for any abnormality.  
Furthermore, the January 2002 VA examiner characterized the 
veteran's right foot disability to be slight, with subjective 
symptoms and no objective abnormalities.  Based on the 
medical evidence provided, the Board finds that the veteran's 
right foot disability does not warrant an initial compensable 
rating under Diagnostic Code 5284.

The Board notes that since there is no medical evidence of 
limitation of motion of the ankle, Diagnostic Code 5271 is 
not for application.  There is also no medical evidence of 
ankylosis of the ankle or subastragalar or tarsal joint and 
therefore, Diagnostic Codes 5270 and 5272 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5272 (2001). 

In evaluating the veteran's disabilities, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  It 
is the Board's conclusion, however, that at no time since 
service connection was established has the veteran's 
pedunculated warts been more than 10 percent disabling or the 
right foot disability been compensably disabling.  
Consequently, a "staged rating" is not warranted.

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claims for an evaluation in 
excess of 10 percent for the service-connected pedunculated 
warts from February 19, 2002, and for a compensable initial 
rating for the service-connected residuals of a right foot 
injury.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
right foot disability increased rating claim, and the 
pedunculated warts claim for an increased rating from 
February 19, 2002, that would give rise to a reasonable doubt 
in favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.  The Board also finds that the evidence supports an 
initial rating of 10 percent for pedunculated warts prior to 
February 19, 2002.  

						(CONTINUED ON NEXT PAGE)

ORDER

The criteria for a 10 percent initial evaluation, prior to 
February 19, 2002, for pedunculated warts of the face, neck 
and hands having been met, the appeal is granted, subject to 
the applicable law governing the award of monetary benefits.

The criteria for an initial evaluation in excess of 10 
percent from February 19, 2002 for pedunculated warts of the 
face, neck and hands not having been met, the appeal is 
denied.

The criteria for a compensable initial evaluation for a right 
foot injury not having been met, the appeal is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

